Citation Nr: 1503840	
Decision Date: 01/27/15    Archive Date: 02/09/15

DOCKET NO.  10-11 764	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to an increased disability rating for bilateral pes planus, currently evaluated as 30 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel

INTRODUCTION

The Veteran served on active duty from June 1980 to June 1984, with subsequent service in the United States Marine Corps Reserves.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

In December 2009, the Veteran testified at a personal hearing before a decision review officer.  In September 2013, the Veteran presented sworn testimony during a videoconference hearing, which was chaired by the undersigned Veterans Law Judge.  The transcripts of both hearings have been associated with the Veteran's VA claims file.

In a May 2014 decision, the Board denied the Veteran's claim of entitlement to an increased disability rating for bilateral pes planus.  The Veteran appealed the denial to the United States Court of Appeals for Veterans Claims (Court).  In September 2014, the Court vacated the Board's March 2014 decision as to the pes planus claim and remanded the matter for action in compliance with a Joint Motion for Partial Remand.

In an October 2014 letter, the Board provided the Veteran and his representative the opportunity to submit additional evidence and argument in support of the appeal.  The Veteran's representative provided additional argument in October 2014.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.

The May 2014 Board decision also reopened and remanded the issue of entitlement to service connection for hypertension.  In a November 2014 rating decision, the RO granted service connection for hypertension and assigned a noncompensable (zero percent) evaluation.  To the Board's knowledge, the Veteran has not disagreed with that decision.  That matter has accordingly been resolved.  See Grantham v. Brown, 114 F.3d 1136 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second NOD must thereafter be timely filed to initiate appellate review of "downstream" issues such as the compensation level assigned for the disability or the effective date of service connection).


REMAND

In the September 2014 Joint Motion for Remand, the parties determined that the Board "erred in not providing adequate consideration of whether [the Veteran's] bilateral foot disability warranted higher and/or separate ratings for each foot under relevant rating criteria and/or potentially applicable regulatory provisions."  Specifically, the parties stated that the Board "failed to consider whether each foot would be considered moderately-severe, rather than 'severe,' under Diagnostic Code (DC) 5284."  See the Joint Motion dated September 2014.  The parties further indicated that the Board failed to consider whether the diagnosed degenerative joint disease (DJD) of the Veteran's feet "with resulting pain - in addition to other residuals - would be more appropriately evaluated under DC 5284 to properly account for all residuals."  Id.  To this end, the parties noted that, in addition to the service-connected bilateral pes planus, the Veteran is diagnosed with DJD, bilateral plantar fasciitis, and bilateral posterior tibial tendonitis.  The parties then reiterated that the Board failed to consider "whether the bilateral plantar fasciitis and bilateral posterior tibial tendonitis - in addition to other residuals - would be more appropriately evaluated under DC 5284 to properly account for all residuals."  Id.

The Board has reviewed the record and recognizes that, in addition to the service-connected bilateral pes planus, the Veteran is diagnosed with DJD of the bilateral feet, bilateral plantar fasciitis, hallux valgus, and bilateral posterior tibial tendonitis.  Critically, however, the medical evidence of record does not confirm that the DJD, plantar fasciitis, hallux valgus, and/or posterior tibial tendonitis are residuals of the service-connected bilateral pes planus.  Moreover, the contentions of the parties seem to suggest that the Veteran potentially suffers from additional residuals of bilateral pes planus, which have not yet been identified.
Therefore, pursuant to the mandates of the Joint Motion, an examination, with findings responsive to the pertinent rating criteria, is needed.  See VAOPGCPREC 11-95 (April 7, 1995); Snuffer v. Gober, 10 Vet. App. 400 (1997); Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the veteran with a thorough and contemporaneous medical examination); & Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered "contemporaneous").  The examination conducted pursuant to this remand should include a review of the Veteran's claims file and past clinical history, with particular attention to the severity of the symptoms associated with the service-connected bilateral pes planus.  The examiner should specifically identify any and all residuals of bilateral pes planus.

Review of the record reflects ongoing VA medical treatment.  Thus, on remand, any previously unobtained ongoing relevant medical records should be procured and associated with the Veteran's claims file.  38 U.S.C.A. § 5103A(c) (West 2002); Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).

Accordingly, the case is REMANDED for the following action:

1. After obtaining the appropriate releases where necessary, procure any records of outstanding treatment and/or evaluation that the Veteran has recently received.  The Board is particularly interested in VA treatment records dated since February 2014.  All such available documents should be associated with the claims file.

2. After all available records have been associated with the claims file, arrange for the Veteran to undergo VA examination to evaluate the service-connected bilateral pes planus.  Prior to the examination, the Veteran's VA claims file must be made available to the examiner 
3. 
for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.

a. The examiner should identify all symptomatology associated with the Veteran's bilateral pes planus.

i. The examiner should identify any additional diagnosed disabilities of the feet to include DJD, hallux valgus, plantar fasciitis, and bilateral posterior tibial tendonitis.

ii. The examiner should then provide an opinion as to whether it is at least as likely as not (i.e., at least a 50 percent probability) that the additional diagnosed disabilities of the feet, to include DJD, hallux valgus, plantar fasciitis, and bilateral posterior tibial tendonitis, are caused or made chronically worse by his service-connected bilateral pes planus.  If aggravated, specify the baseline of disability prior to aggravation, and the permanent, measurable increase in disability resulting from the aggravation.

b. The examiner should render an opinion as to whether the Veteran's bilateral pes planus is mild, moderate, severe or pronounced, and should indicate whether there is evidence of marked deformity (pronation, abduction, etc.), accentuated pain on manipulation and use, any indication of swelling on use and/or characteristic callosities.  In addition, the physician should indicate whether there are symptoms such as marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement, or severe spasm of the tendo Achilles on manipulation.  The physician should state whether the symptoms of pes planus are improved by orthopedic shoes or appliances.

c. The examiner should additionally address the impact, if any, of the Veteran's bilateral pes planus on his employability.

All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

4. After undertaking any other development deemed appropriate, the issue on appeal must be readjudicated.  If a benefit sought is not granted, the Veteran and his representative must be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board.

No action is required of the Veteran until notified by the RO; however, the veteran is advised that failure to report for any scheduled examination may result in denial of the claim.  38 C.F.R. § 3.655 (2014).  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).







This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

